Citation Nr: 0505910	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-02 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, as due to Agent Orange exposure.

2.  Entitlement to service connection for hepatitis A.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued in 
January 2002 and December 2002 by the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).

In October 2001, the veteran filed a claim for service 
connection for tinnitus.  The RO issued a letter regarding 
this issue in July 2002; however, no further action has been 
taken on this issue.  The issue of entitlement to service 
connection for tinnitus is referred to the RO for appropriate 
disposition.

In December 2002, the RO issued a rating decision denying 
service connection for hepatitis A and hepatitis C.  In 
January 2003, the veteran submitted a substantive appeal as 
to the issue of entitlement to service connection for 
diabetes mellitus, type II, and included a statement 
regarding the denial of his claim for service connection for 
hepatitis C.  A statement of the case on the issues of 
hepatitis A and hepatitis C was issued to the veteran in 
April 2003.  Subsequently, in July 2003, the veteran's 
representative issued a VA form 646 addressing the issues of 
entitlement to service connection for diabetes mellitus, type 
II, as well as entitlement to service connection for 
hepatitis A and hepatitis C.  The Board accepts this July 
2003 statement as the veteran's timely substantive appeal on 
the two issues of entitlement to service connection for 
hepatitis C and hepatitis A, and therefore has jurisdiction 
regarding same.  See generally 38 C.F.R. § 20.202 (2004).  On 
the veteran's January 2003 substantive appeal, he indicated 
that he wanted a Videoconference hearing before the Board.  
At this hearing, conducted on August 17, 2004, the veteran 
testified regarding the three issues currently on appeal:  
entitlement to service connection for diabetes mellitus, type 
II, hepatitis A, and hepatitis C.

The issues of entitlement to service connection for hepatitis 
A and hepatitis C will be discussed in the Remand section of 
this decision.  This appeal is remanded to the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran had more than one year and nine months 
foreign and/or sea service; during this timeframe, the 
veteran served in Vietnam.

2.  The veteran was diagnosed with diabetes mellitus, type 
II, in May 2004.

3.  The veteran currently has diabetes mellitus, type II, 
which is related to service.


CONCLUSION OF LAW

Diabetes mellitus, type II, to include as due to exposure to 
Agent Orange, was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.313 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is 


incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by 
two letters dated in May 2001, and a letter in February 2003, 
that VA would obtain all service personnel and service 
medical records, VA medical records, and any other medical 
records about which the veteran notified them.  The veteran 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  The duty to notify the appellant 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The appellant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and a supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  The veteran 
was afforded VA examinations in June 2001 and February 2003.  
Thus, VA's duty to assist has been fulfilled.

Service connection may be granted for any disability 
resulting from an injury incurred, or disease contracted, in 
the line of duty, or for aggravation in service of a pre-
existing injury or disease.  38 U.S.C.A. § 1110.  Service 
connection may also be 


granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran served on active duty from June 1966 to June 
1969.  The veteran contends that his diabetes mellitus, type 
II, is related to service, and was caused by exposure to 
herbicides, to include Agent Orange, while he was in Vietnam.  
The veteran's service records confirm that he served in 
Vietnam.

After a VA examination in June 2001, the examiner explained 
that the veteran did not meet the diagnostic criteria for a 
diagnosis of diabetes mellitus, type II, because the criteria 
of two fasting glucose readings over 126 on two separate 
occasions had not been met.  At the time of the June 2001 
examination, the veteran had a history of one reading over 
126, that of 137, taken in May 2000, at which time he was 
also admitted to the hospital for diverticulosis.  The 
examiner opined that there were other physical conditions and 
medications that could have elevated the veteran's blood 
sugar on this reading.  Laboratory reports from June 1998 to 
March 2001 indicate that at only one time, in March 2000, did 
the veteran's blood sugar read over 126.

In a VA treatment note dated in March 2002, a VA physician's 
assistant (PA) indicated that his "diagnostic impressions" 
of the veteran included non-insulin dependent diabetes, 
mellitus, type II, "diet controlled."  The PA offered no 
further discussion about this diagnosis.  Another VA 
treatment noted dated in January 2003 stated:

Although glycemias have been persistently 
higher than 110, [the veteran's] 
hemoglobins have been normal.  Although 
[the veteran] does not have a full blown 
case of diabetes mellitus, a diagnosis of 
glucose intolerance or diet controlled 
[diabetes mellitus], type II can be 
entertained.  Our records indicate that 
[the veteran] has had a diagnosis of 
diabetes mellitus posted.

The VA physician further listed "diabetes mellitus, type II 
or unspecified" on the veteran's "problem list" in the 
record.

Upon VA examination in February 2003, the examiner noted that 
a review of the veteran's claim file had been accomplished.  
The examiner again explained that the veteran did not meet 
the diagnostic criteria for such a diagnosis, and, again, the 
veteran was not diagnosed with diabetes.  The examiner 
explained that, although the veteran's file noted that "a 
diagnosis of glucose intolerance or diet controlled diabetes 
mellitus type II can be entertained," the examiner went on 
to say, "This does not say that the [veteran] does have 
diabetes mellitus, type II.  It states that it could be 
entertained."  The examiner noted that the [the veteran] has 
had a diagnosis of diabetes mellitus posted, but that this 
diagnosis was made by a PA.  The examiner further opined, 
"Again, the [veteran] does not meet the criteria for 
diabetes mellitus.  If anything, he would be glucose 
intolerant.  This [veteran] should not have a diagnosis of 
diabetes mellitus, type II."

A laboratory summary from April 2004 indicated that the 
veteran's blood sugar was reported at 141.  Additionally, a 
physician's statement form was completed in May 2004.  This 
form indicated that the veteran had been diagnosed with 
diabetes mellitus, type II.  The form further showed that the 
veteran's diabetes was manageable only by a restricted diet, 
and that the veteran had no complications that were 
"directly due to diabetes mellitus."  Also associated with 
the claims file is a prescription medication information 
sheet regarding a diabetic medication.  This prescription is 
dated in June 2004, and is made out to the veteran.

Although the May 2004 physician's statement offers no 
rationale or supporting evidence for the veteran's diagnosis 
of diabetes mellitus, type II, the Board finds that the 
combination of the opinion, the prescription, and the April 
2004 glucose reading above 126 is compelling evidence that 
there is now a current diagnosis of diabetes mellitus, type 
II, of record.  Accordingly, the Board finds that the 
evidence is at least in equipoise with regard to this claim, 
and therefore, with application of the benefit of the doubt 
doctrine, service connection for diabetes mellitus, type II, 
is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In September 2004, the RO received and associated with the 
claims file numerous medical records regarding his claimed 
conditions.  Although a great deal of this newly associated 
information is duplicative of records already in the claims 
file, the Board observes that there are also numerous medical 
records that are new and have not, therefore, been reviewed 
by the RO.  There is no document of record waiving initial RO 
consideration of this new evidence.  The Board cannot 
consider additional evidence without first remanding the case 
to the RO for initial consideration.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, since the veteran's claim of 
entitlement to service connection for diabetes mellitus, type 
II, is granted, the veteran has not been prejudiced by the RO 
having not reviewed this evidence. 


ORDER

Service connection for diabetes mellitus, type II, as due to 
Agent Orange exposure, is granted.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands the issue of entitlement to service 
connection for hepatitis C and hepatitis A to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the VCAA and for further and complete 
development of the evidence to assist in a thorough 
evaluation of all material facts when issuing a decision on 
the merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126.

In September 2004, the RO received and associated with the 
claims file, medical records regarding the veteran's claimed 
hepatitis.  Although a great deal of this newly associated 
information is duplicative of records already in the claims 
file, the 


Board observes that there are also medical records that are 
new and have not, therefore, been reviewed by the RO.  There 
is no document of record waiving initial RO consideration of 
this new evidence such that the Board can evaluate the case 
based on the entire claims file.  The Board cannot consider 
additional evidence without first remanding the case to the 
RO for initial consideration.  See Disabled American 
Veterans, 327 F.3d 1339.

The veteran submitted a private November 1994 diagnostic 
report regarding his claimed hepatitis A and C.  However, 
although this report reflects that the veteran tested 
positive the hepatitis C antibody, as well as the hepatitis A 
antibody (total), there was no confirmatory testing or 
diagnosis of chronic hepatitis C.  Additionally, a September 
2002 private diagnostic report notes that the veteran was 
"reactive" to the hepatitis A, AB, total test, with a note 
indicating "this test detects total antibodies to hepatitis 
A, and does not differentiate between IGG [immunoglobulin G] 
and IGM [immunoglobulin M]."  This report further indicated 
that the veteran was "repeatedly reactive" to the hepatitis 
C antibody test, noting, "The CDC [Center for Disease 
Control] recommends further evaluation of patients with 
reactive HCV [hepatitis C virus] EIA [enzyme immunoassay] 
screen results by either:  (1) detection of viremia by an HCV 
method or (2) HCV RIBA [recombinant immunoblot assay]."  
Again, there was no confirmatory diagnosis.  In January 2003, 
the veteran reported to a VA nurse that he had hepatitis C.  
A further treatment note from January 2003 indicates that the 
veteran underwent hepatitis screening at the VA facility; 
however, the results of this screening are not associated 
with the claims file.  These records should be obtained.

Additionally, a January 2002 rating decision denied service 
connection for not only the veteran's claimed diabetes 
mellitus, type II, but also for hearing loss.  Based on the 
January 2002 denial of benefits, a VA letter was sent to the 
veteran giving notice of information regarding the veteran's 
rights of appeal.  A Notice of Disagreement (NOD) regarding 
the rating decision was received by the RO in April 2002.  
The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 


Vet. App. 398, 408-410 (1995).  VA has not yet issued a 
Statement of the Case as to the issue of entitlement to 
service connection for hearing loss, pursuant to 38 U.S.C.A. 
§ 1114(j) (West 2002).  The Board is, therefore, obligated to 
remand this issue.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA is 
completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied, specifically 
those notice requirements necessary for 
sustaining a claim for service connection.

2.  The veteran should again be requested 
to identify all sources of medical 
treatment for his claimed hepatitis 
condition from November 1994 to the 
present, that he submit any such service 
medical and service clinical records, in 
his possession, and that he furnish signed 
authorizations for release to VA of 
private medical records in connection with 
each non-VA source he identifies.  Copies 
of the medical records from all sources he 
identifies, not currently of record, 
should then be requested and associated 
with the claims folder.  If after 
attempting to obtain the above-referenced 
records, the RO is unable to secure same, 
the facility should provide a negative 
response if records are not available and 
under the VCAA, the RO must document 
whether further efforts to obtain these 
records would be futile.  



3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran's claim file should 
be evaluated by an appropriate examiner to 
determine the etiology of any hepatitis 
disability found.  Following a review of 
the service and post-service medical and 
clinical records, the examiner should 
provide an opinion as to whether any 
currently diagnosed hepatitis disability 
is related to the veteran's military 
service.  If the examiner cannot provide 
any opinion without resort to speculation, 
it should be noted in the examination 
report.  A complete rationale for any 
opinion expressed must be provided.  The 
report prepared should be typed.

4.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issue of entitlement to 
service connection for a hearing 
disability, pursuant to 38 U.S.C.A. § 
1114(j), is necessary.  38 C.F.R. § 19.26 
(2004).  The veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over these 
issues, a timely substantive appeal to the 
January 2002 rating decision denying this 
claim must be filed.  38 C.F.R. § 20.202 
(2004).  To vest the Board with 
jurisdiction over any adverse decision, 
the veteran must submit a timely notice of 
disagreement as well as a timely 
substantive appeal.  If the veteran 
perfects an appeal as this issue, the case 
should be returned to the Board for 
appellate review.

5.  After completing the above action, and 
any other development as may be indicated, 
the claims of entitlement to service 
connection for hepatitis A and 


hepatitis C should be readjudicated.  If 
any claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


